DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as to the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP § 1895.01).
Information Disclosure Statement
The information disclosure statement filed on 5 August 2020 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “high-speed” which is vague and indefinite because it is unclear what criteria distinguish high-speed from not high speed.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are among:  a laser, a light intensity adjustment component, a high-speed optical switch, a dichroic mirror, a reflection mirror, a relay lens, a tube lens, an objective lens, a displacement stage, a detector, a pinhole, and a detection lens.
Claim(s) dependent on the claim(s) discussed above is/are also incomplete for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manders (US 2006/0120065).
	In regard to claim 1, Manders discloses a low-fluorescence-photobleaching confocal imaging method, comprising:
(a) selecting a confocal image as a reference image, and setting a threshold based on pixel values of the reference image (e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination. This portion of the object is then deemed to contain only background information …” in paragraph 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “second threshold value” between “imaging information” and “only background information” using a pixel value calibrated by a confocal image pixel selected as “only background information” that contains zero detectable fluorescent molecule);
(b) determining a density of fluorescent molecules in a pixel based on a result of comparison between a real-time fluorescence intensity feedback and the threshold, and controlling an illumination time for the pixel based on the density of fluorescent molecules in the pixel, wherein the feedback refers to the pixel value read at a certain moment during a scanning process of the pixel (e.g., “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image … When illuminating a part of an object, it is advisable to determine in a starting phase whether the detected light output during a ” in paragraphs 7 and 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “imaging information” is a density of one or more detectable fluorescent molecules); and
(c) obtaining a low-fluorescence-photobleaching confocal imaging image (e.g., “… damage caused by light may be restricted and with which nevertheless a true and reliable image of the object can be obtained … fluorescent light from the object 8 moves via lens 7 again through the Nipkov disk 6 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 …” in paragraphs 4, 27, and 29).
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders (US 2006/0120065) in view of Power (US 2010/0091287).
	In regard to claim 2 which is dependent on claim 1, the method of Manders lacks an explicit description that the operation of “selecting a confocal image as a reference image, and setting a threshold based on the pixels values of the reference image” comprises:  setting an average value of 5% of maximum pixel values in the reference image times (a decision time)/(a pixel dwell time) as a high threshold; and setting an … calibrated to ensure the dynamic range is filled but not saturated … ideally necessary to perform multiple measurements of the same pixel in order to determine an average …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “first threshold value” of Manders as equal to an average value of 5% of maximum pixel values in the reference image times (a decision time)/(a pixel dwell time) and the “second threshold value” of Manders as equal to an average value of 5% minimum pixel values in the reference image times (a decision time)/(a pixel dwell time) plus a background noise average value in order “to ensure the dynamic range is filled but not saturated”.
	In regard to claim 3 which is dependent on claim 2, Manders also discloses that the operation of “determining a density of fluorescent molecules in a pixel based on a result of comparison between a real-time fluorescence intensity feedback and the threshold, and controlling an illumination time for the pixel based on the density of fluorescent molecules in the pixel” comprises: starting reading feedback and making a judgement since the decision time, where in response to the feedback being below the low threshold, turning off the illumination time for the pixel (e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess ” in paragraph 8), and in response to the feedback being above the high threshold, turning off the illumination time for the pixel (e.g., “… picture elements are illuminated for a length of time until for each individual picture element a predetermined first threshold value of the detected light output is reached …” in paragraph 6).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders (US 2006/0120065) in view of Sanguu (US 2013/0128346).
	In regard to claim 4 in so far as understood, Manders discloses a low-fluorescence-photobleaching confocal imaging system, comprising a confocal imaging module, an electronic control module, and a host computer module; the confocal imaging module comprises a light source (e.g., “… illumination unit 1 …” in paragraph 26), a light intensity adjustment component (e.g., “… summator 14 is connected that feeds a control unit 15 and which, together with the modu­lator 3, forms a closed control circuit for controlling the amount of light from the light source 1 …” in paragraph 27), a high-speed optical switch (e.g., “… switch controls the illumination unit conditional on the light detected by the detector … light from this illumination unit 1 is via lenses 2 and 4 and a modulator 3 …” in paragraphs 2 and 26), a beam-splitter (e.g., “… beam splitter 5 …” in paragraph 26), a relay lens (e.g., “… lenses 2 …” in paragraph 26), a tube lens (e.g., “… lenses … 4 …” in paragraph 26), an objective lens (e.g., “… lens 7 …” in paragraph 26), a displacement stage (e.g., “… signal provider 10 relating to the position of the object …” in paragraph 29), a detector (e.g., “… detector 12 …” in paragraph 27), a pinhole (e.g., “… Nipkov disk 6 …” in paragraph 27), and a detection lens (e.g., “… lens 11 …” in paragraph 27); the electronic control module is electrically connected to the high-speed optical switch (e.g., “… summator 14 is connected that feeds a control unit 15 and which, together with ” in paragraph 27), and the host computer module is electrically connected to the electronic control module (e.g., “… three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from signal provider 10 relating to the position of the object 8, in an image processing device 18 …” in paragraph 29); wherein the confocal imaging module is configured to form a reference image; the host computer module is configured to set a threshold based on pixel values of the reference image (e.g., “… if in the allotted period of time the second threshold value is not exceeded, the respective portion of the object is deemed to possess insufficient imaging information to justify a further continuation of the illumination. This portion of the object is then deemed to contain only background information …” in paragraph 8 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the “second threshold value” between “imaging information” and “only background information” using a pixel value calibrated by a confocal image pixel selected as “only background information” that contains zero detectable fluorescent molecule); the electronic control module is configured to obtain a fluorescence intensity feedback value and compare it with the threshold, and control turning on and off of the high-speed optical switch based on a result of the comparison thus realizing control of an illumination time for a pixel, wherein the feedback refers to the pixel value read at a certain moment in the scanning process of the pixel (e.g., “… illuminate each individual pixel in a controlled manner, with the illumination always being adjusted to the amount necessary for forming a true and satisfactory image … When illuminating a part of an object, it is advisable to determine in a starting phase whether the detected light output during a predetermined length of time exceeds a predetermined second threshold value and, depending on the ” in paragraphs 7 and 8).  The system of Manders lacks an explicit description that the confocal imaging module comprises a reflection mirror, with a laser as the light source and a dichroic mirror as the beam-splitter.  However, confocal imaging modules are well known in the art (e.g., see “… Nipkow disk confocal microscope … scanning optical system 2 includes a laser light source 4, an optical fiber 5, a collimator lens 6, a microlens disk 7, a pinhole disk 8, a coupling drum 9, a motor 10, a dichroic mirror 11, a first relay lens 12, a reflective mirror 13 …” in paragraphs 64 and 67 of Sanguu).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional confocal imaging module (e.g., “… Nipkow disk confocal microscope … scanning optical system 2 includes a laser light source 4, an optical fiber 5, a collimator lens 6, a microlens disk 7, a pinhole disk 8, a coupling drum 9, a motor 10, a dichroic mirror 11, a first relay lens 12, a reflective mirror 13 …”) for the confocal imaging module of Manders and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in e.g., comprising a reflection mirror, with a laser as the light source and a dichroic mirror as the beam-splitter) as the confocal imaging module in the system of Manders.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manders in view of Sanguu as applied to claim(s) 4 above, and further in view of Wilson et al. (US 2011/0091088).
	In regard to claim 5 which is dependent on claim 4, Manders also discloses that the electronic control module is comprised of a central control unit and an optical switch control unit; the central control unit is used to electrically connect to the host computer module, the optical switch control unit is electrically connected to the high-speed optical switch; the central control unit is configured to communicate with the host computer module in real time, and is configured to receive and analyze a task instruction sent by the host computer and feed back a hardware status to the host computer module; the optical switch control unit is configured to output a control waveforrn in accordance with the instruction of the central control unit to control the turning on of the high-speed optical switch thus controlling the illumination time of pixels in a light path (e.g., “… With this detector 12 a storage unit 13 may be connected for storing pixel by pixel the light detected by the detector 12. With this storage unit 13 a summator 14 is connected that feeds a control unit 15 and which, together with the modu­lator 3, forms a closed control circuit for controlling the amount of light from the light source 1 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from signal provider 10 relating to the position of the object 8, in an image processing device 18 …” in paragraphs 27 and 29).  The system of Manders lacks an e.g., see “… an Ethernet based remote I/O system (e.g., Wago series 750) with a small form factor design and real-time deterministic I/O update may be employed …” in paragraph 22 of Wilson et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional communication (e.g., “… Wago series 750 …”) for the communication of Manders and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional communication (e.g., via Ethernet) as the communication of Manders.
	In regard to claim 6 which is dependent on claim 5, Manders also discloses that the central control unit is further electrically connected to the detector and the displacement stage (e.g., “… With this detector 12 a storage unit 13 may be connected for storing pixel by pixel the light detected by the detector 12. With this storage unit 13 a summator 14 is connected that feeds a control unit 15 and which, together with the modu­lator 3, forms a closed control circuit for controlling the amount of light from the light source 1 … three-dimensional image can be obtained by combining the two-dimensional image from the imaging device 17 with information from signal provider 10 relating to the position of the object 8, in an image processing device 18 …” in paragraphs 27 and 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884